DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  Regarding Claim 32 Applicant recites “the drug delivery device” which should read “a medicament administration device” for consistency with parent Claim 31, although the terms are understood, in the instant case, to be wholly synonymous with one another.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-34, 36, 38, 41, 42, 44, 45, 48, 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0197445 (“Schabbach”)
Regarding Claim 31, Schabbach discloses a data collection device (2) comprising:
	An attachment assembly (20, 20-1, 20-2) for attaching the data collection device to a dose setting dial of a medicament administration device (see Fig. 4);
	A light source (Par. 132) configured to illuminate a portion of a surface of an internal component of the medicament administration device, the internal component including a pattern of relatively reflective (i.e. white space dividing the numbers – see Fig. 4) and non-reflecting (i.e. black space forming the numbers – see Fig. 4) regions formed on a surface of the internal component;
	An optical sensor (25) configured to receive light reflected by at least the relatively reflective regions (i.e. light will illuminate the surface whereby the black portions will absorb light while the white space will reflect the light thereby allowing the light and dark areas to be distinguished to permit optical character recognition);
Examiner notes that the administration device, itself, is not required by the claims and as such the device of Schabbach can be used with other administration devices which utilizes dosing numbers composed of other relatively reflective and non-reflective surfaces (see also Schabbach – Par. 28).
Schabbach further discloses a processor arrangement (24) configured to receive signals from the optical sensor (Par. 130) and to detect an occurrence of a medicament delivery from the medicament administration device (Par. 127).
	Examiner submits that the attachment assembly is configured to attach the data collection device to the dose setting dial of any suitably designed and constructed medicament administration device (which is not positively required by the claims) – see different types of off-the shelf medical devices” [emphasis added] whereby there is clearly no criticality to the data collection device (2) being paired with ONLY the specifically illustrated device, but rather Schabbach specifically envisages using the device with “different types” of medical devices without modification thereof.
	Examiner submits that such hypothetical unrequired medicament administration devices include configurations wherein the dose setting dial of the medicament administration device is disposed in a light path between the light source, the portion of the surface of the internal component, and the optical sensor (see generally Fig. 4 – whereby the device (2) could be attached to alternative designs of the drug delivery device (1) without any modification to the claimed apparatus). For example, the device (2) is configured for and capable of being attached to a device where the dose setting dial includes a sleeve transmissive to the light of the attachment assembly such that the sensor can visualize indices on an underlying sleeve component – e.g. a device similar to that shown in Fig. 4 wherein the dose setting dial is element (10 and 12 in combination) and whereby the dial can be directly affixed with the data collection device via the attachment assembly (RE: the clip of the device of Schabbach) to thereby rotate together about a stationary index sleeve (19). 


    PNG
    media_image1.png
    876
    803
    media_image1.png
    Greyscale




Supplemental Figure: Unmodified data collection device of Schabbach paired with a suitably designed and constructed drug delivery device.


Regarding Claim 32, Schabbach discloses the light source and the optical sensor are supported on a side of the data collection device (see Fig. 4), wherein the side of 
Regarding Claim 33, Schabbach discloses the attachment assembly is configured to releasably attach the data collection device to the dose setting dial of the medicament administration device (see Par. 16-18).
Regarding Claim 34, Examiner notes that the claim does not specifically require the administration device. As such, Examiner submits that the device of Schabbach is capable of being paired with any suitably designed and constructed administration device wherein when paired with the attachment assembly of the data collection device locates the dose setting dial distally of the light source and the optical sensor (e.g. a dose device where the window (13) and dial sleeve (19) is located on a proximal end surface of the dose setting dial. Such a pairing requires no modification to the data collection device of Schabbach and could be met by providing the “data collection device” of Schabbach in conjunction with an administration device having dose dial with a suitably oriented receiving surface for the clip/attachment assembly of the data collection device of Schabbach and presents the indicia for the dialed dose on the proximal head of the injector.
Regarding Claim 36, Examiner notes that the device of Schabbach is capable of being used with any suitably designed and constructed injection device without modification including those which have dose setting dials which are at least partially transmissive to visible light – e.g. a dose setting dial that has an optically transparent window thereupon.

	Regarding Claim 41, Schabbach provides for the electronics assembly and the attachment assembly to be fixedly connected together (see Fig. 4).
	Regarding Claim 42, Schabbach discloses the electronics assembly is configured to abut a proximal end surface of the dose setting dial when the data collection device is attached to the dose setting dial – whereby without positive recitation of the dose setting dial the instant limitations do not necessarily modify the structure of the device of Schabbach, but rather can be merely considered to resolve characteristics of the administration device – e.g. the device of Schabbach without modification can be received upon any suitably constructed dose dial whereby the attachment assembly mates with corresponding geometric features of the dose dial and the indicia display presents at the proximal face of the dose dial to thereby align the OCR reader over the indicia.
Regarding Claim 44, Schabbach discloses the processor arrangement is configured to detect an occurrence of two separate medicament deliveries and to amalgamate the two medicament deliveries when it is determined that the two deliveries occurred within a predetermined time of each other (i.e. the injections will be “amalgamated” by listing as sequential events in the logbook – Par. 211). “Amalgamate” is defined as “combine or unite to form one organization or structure” – whereby without further limitation or clear direction from the specification aggregating the plurality of injections as entries within a single history/log is held to be a type of “amalgamated” data structure.

Regarding Claim 48, Schabbach discloses a timer wherein the switch is configured to trigger activation of the timer (by turning the device on) and wherein the data collection device is further configured to determine an elapsed time since the timer was last triggered and to generate an alert if the elapsed time is inconsistent with a threshold condition (see Par. 35, 245).
Regarding Claim 49, Schabbach discloses the processor arrangement is configured to:
determine a time stamp for the medicament delivery using the timer and to store the determined medicament dosage and said time stamp (Par. 211, 212); and
transmit a log of determined internal component rotation angles (i.e. the angles as determined by the helical pattern of the data on the dosing dial 19) and time stamp information to another device (Par. 112).


Claim(s) 31, 32, 33, 36, 37, 38, 41, 44, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0015902 (“Draper”)
	Regarding Claim 31, Draper discloses a data collection device (inter alia Fig. 2 – see Par. 19, 57, 78 – Clm. 25) comprising:

	A light source (216) configured to illuminate a portion of a surface of an internal component of the medicament administration device (see generally Fig. 6 – see also Par. 67), the internal component including a pattern or relatively reflective (i.e. 602) and non-reflecting (i.e. 600) regions formed on a surface of the internal component; and
	An optical sensor (214) configured to receive light reflected by at least the relatively reflective regions (Par. 44); and
	A processor arrangement (202) configured to receive signals from the optical sensor (Par. 40; Fig. 2) and to detect an occurrence of a medicament delivery from the medicament administration device (Par. 42).
Draper discloses the attachment assembly is configured to releasably attach (see Par. 66) the data collection device to the dose setting dial of the medicament administration device such that the dose setting dial of the medicament administration device is disposed in a light path between the light source, the portion of the surface of the internal component and the optical sensor (see generally Fig. 3 and 7).
Specifically, Examiner notes that the “medicament administration device” is not positively required by the claim. As such, the data collection device is the only assembly with which the claims are particularly concerned. The data collection device of Draper is capable of being used with any suitably designed and constructed drug administration 
    PNG
    media_image2.png
    465
    708
    media_image2.png
    Greyscale


Supplemental Figure: A suitably constructed device with which the data collection apparatus of Draper could be paired with – without modification of the data collection apparatus.
Even presuming, arguendo, that the phrase “attachment assembly is configured to attach the data collection device to the dose setting dial of the medicament administration device such that the dose setting dial of the medicament device is disposed in a light path…” requires the capabilities of direct affixment between the attachment structure and the dose setting dial, the data collection device of Draper can be used in such a manner WITHOUT modification to the data collection device. For example, the device could be paired with a sufficiently sized dose setting dial such that both the data collection unit and the dose setting dial rotate, in unison, about a fixed underlying structure with alternating reflective and absorbent bands (see below).

    PNG
    media_image3.png
    425
    613
    media_image3.png
    Greyscale



Regarding Claim 32, Draper discloses the light source and the optical sensor are supported on a side of the data collection device which is configured to abut the dose setting dial of the drug delivery device (see generally Fig. 3 and 7).
	Regarding Claim 33, Draper discloses the attachment assembly is configured to releasably attach the data collection device to the dose setting dial of the medicament administration device (see generally Fig. 3 and 7 – Par. 66 – “may be part of an external device configured to be attached to the drug delivery device 100”).
	Regarding Claim 36, the device if Draper is suitable for and configured to use in association with a medicament administration device with a dose setting dial which is “at least partially transmissive to electromagnetic radiation emitted by the light source” – i.e. the device will operate equally well in a device wherein the non-reflecting regions are transparent to the electromagnetic radiation so as to be non-reflective, such that the light source can transmit the electromagnetic radiation at least partially through the dose setting dial of the medicament administration device.
	Regarding Claim 37, Draper discloses the electromagnetic radiation may be infrared (Par. 44).

Regarding Claim 41, Draper discloses the electronics assembly and the attachment assembly are fixedly connected together (see generally Fig. 2 – wherein the components are provided as part of the supplementary device – see generally Par. 68).
Regarding Claim 44, Draper discloses the processor arrangement is configured to detect an occurrence of two separate medicament deliveries and to amalgamate (i.e. amalgamate the doses as records in the history log) the two medicament deliveries when it is determined that the two deliveries occurred within a predetermined time of each other (Par. 5, 14, 43).
	Regarding Claim 45, Draper discloses the processor arrangement is configured to determine, from the signals received from the optical sensor, an amount of rotation of the internal component (see Par. 67).
Claim(s) 31, 32, 33, 37, 38, 41, 42, 44, 45, 46, 48, 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/131713 (“Erbstein”)	
Regarding Claim 31, Erbstein discloses a data collection device (20) comprising:
An attachment assembly (see at 73a) for attaching the data collection device to a dose setting dial (11, 12) of a medicament administration device (1) – Examiner notes that the claim is only concerned with the “data collection device” and not the “medicament administration device” whereby the data collection device of Erbstein, 
Erbstein further discloses a light source (26a) configured to illuminate a portion of a surface of an internal component (see generally e.g. 70, 72 – again note that such a component is not positively required as part of the claimed workpiece) of the medicament administration device, internal component including a pattern of relatively reflective and non-reflecting regions formed on a surface of the internal component (see generally 72 and the gaps formed therebetween); 
An optical sensor (26b) configured to receive light reflected by at least the relatively reflective regions (see generally Fig. 6); and
A processor arrangement (23) configured to receive signals from the optical sensor (see Fig. 3) and to detect an occurrence of a medicament delivery from the medicament administration device (Par. 58);
wherein the attachment assembly is configured to attach the data collection device to the dose setting dial (see generally 70) of the medicament administration device such that the dose setting dial (see at 31) of the medicament administration device is disposed in a light path between the light source, the portion of the surface of the internal component, and the optical sensor (see generally Fig. 6).
Examiner notes that the instant claims do not seek to positively require the presence of the medicament administration device – and as such the data collection device of Erbstein can, within the context of the claims, be paired with any suitably 
Regarding Claim 32, Erbstein discloses the light source and the optical sensor are supported on a side of the data collection device (see i.e. the side of the internal post of the data collection device through which the light source/optical sensor form the path), wherein the side of the data collection device is configured to abut the dose setting dial of the drug delivery device (see Fig. 6 – i.e. the post is received within a pocket formed in the drug delivery device dial such that the side abuts the pocket).
Regarding Claim 33, Erbstein discloses the attachment assembly is configured to releasably attach the data collection device to the dose setting dial of the medicament administration (see Par. 46).
Regarding Claim 37, Erbstein discloses the light source is configured to transmit electromagnetic radiation at least partially through the dose setting dial of the medicament administration device (see Fig. 6 – see generally at 31).
Regarding Claim 38, Erbstein discloses the data collection device comprises an electronics assembly comprising the light source and the optical sensor (see Fig. 3).
Regarding Claim 41, Erbstein discloses the electronics assembly and the attachment assembly are fixedly connected together (see Fig. 3, Fig. 6).
Regarding Claim 42, Erbstein discloses the electronics assembly is configured to abut a proximal end surface of the dose setting dial when the data collection device is attached to the dose setting dial (see Fig. 6).
Regarding Claim 44, Erbstein discloses the processor arrangement is configured to detect an occurrence of two separate medicament deliveries and to amalgamate the 
Regarding Claim 45, Erbstein discloses the processor arrangement is configured to determine, from the signals received from the optical sensor, an amount of rotation of the internal component (i.e. the device determines the distance of rotation by the number of times the light signal is reflected versus obscured by 70, 72).
Regarding Claim 46, Erbstein discloses the data collection device further comprises a switch (28) configured to be triggered by application of a force to a proximal end of the data collection device and wherein triggering of the switch is configured to cause activation of the light source, the optical sensor and the processor arrangement (Par. 38).
Regarding Claim 48, Erbstein discloses a timer, wherein the switch is configured to trigger activation of the timer and wherein the data collection device is further configured to determine an elapsed time since the timer was last triggered and to generate an alert if the elapsed time is inconsistent with a threshold condition (see i.e. the time stamp function with necessitates a “timer” as well as the log function that causes the recording of differentiated time stamps which determine the elapsed time – i.e. by recording the time stamp which shows the time elapsed between each entry).
Regarding Claim 49, Erbstein discloses the processor arrangement is configured to: determine a time stamp for the medicament delivery using said the timer and to store .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0015902 (“Draper”) as applied above, and further in view of WO 2016/198516 (“Toporek”).
	Regarding Claims 34 and 42, Draper discloses the invention substantially as claimed except that the light source and optical sensor are located “proximally of the Firstly, Examiner notes that the drug administration device is not positively required by the instant claims. Examiner submits that the device (704) of Draper could logically be provided with any suitably designed and constructed injection device such that the arm will overly the proximal surface of a proximally facing dose dial which presents the readable indicia at said proximal face without modification of the data collection device itself. 
However, should Examiner’s arguments not be found persuasive the follow is presented. Toporek discloses a related data collection device (20) wherein a sensor (51) is provided so as to proximally overly the dose setting dial (see Fig. 6) and to detect reflectance or non-reflectance of light emitted through a proximal end surface (249) of the dose setting dial (see Fig. 7e) – Toporek recites in association with other “optical indicator arrangement(s) may be provided axially or peripherally”.
 It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the data collection apparatus of Draper to fit proximally over a dose dial knob which is constructed to provide indicators facing axially – instead of peripherally, so as to project the light path to a proximal end surface of the dose dial knob whereby some light is passed through the proximal end surface to thereby separate light reflectance versus non-reflectance, as disclosed by Toporek, in order to provide a known, suitable rearrangement of an optical detection assembly used .
Claim(s) 42, 46, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0015902 (“Draper”) as applied above, and further in view of WO 2016/131713 (“Erbstein”).
Regarding Claim 42, Draper discloses the invention substantially as claimed except the electronics assembly is configured to abut a proximal end surface of the dose setting dial when the data collection device is attached to the dose setting dial. However, Erbstein discloses a related supplemental data collection device (20) that is likewise configured to interface with a dose dial (11) to utilizes optical signals provided between the light source (26a) and light sensor (26b) of an optical sensor arrangement (26). Erbstein discloses that the data collection device may comprise an electronics assembly (Fig. 3) which is configured to abut a proximal end surface of the dose setting dial when attached thereto (see Fig. 6). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the data collection device of Draper to be provided over the proximal end of the dose setting dial, as disclosed by Erbstein, whereby it has been held that the mere rearrangement of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Regarding Claims 46, Draper discloses the data collection device further comprises a switch configured to be triggered by application of a force to cause 
Regarding Claim 48, Draper discloses a timer, wherein the switch is configured to trigger activation of the timer and wherein the data collection device is further configured to determine an elapsed time since the timer was last triggered and to generate an alert if the elapsed time is inconsistent with a threshold condition (Par. 74 – the “alert” comprising turning off of the device).
	Regarding Claim 49, Draper discloses the processor arrangement is configured to determine a time stamp for the administration of the medicament dosage using a timer and to store the determined medicament dosage and said time stamp (Par. 5, 42, 43); and
transmit a log of determined internal component rotation angles and time stamp information to another device (Par. 45, 59, 67).

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0015902 (“Draper”) in view of WO 2016/131713 (“Erbstein”) as applied above, and further in view of U.S. Publication No. 2011/0190693 (“Takatsuka”).
Regarding Claim 47, Draper, as modified, discloses the invention substantially as claimed except that the switch is “an optical wake-up sensor” configured to sense a change in reflectance and/or color of an underlying component to provide a wake-up signal when the change is detected. While Draper does indicate the switch can be used to awaken the device Draper (and Erbstein) are only suggestive of mechanical wake-up sensors. However, optical switches which operate based upon sensed changes in reflectance/color are well-known in the art, see for example Takatsuka, which discloses an optical based switch which detects an applied pressure based upon the change in optical change observed by the sensor due to photoreflectance (Par. 57, 196). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the switch of the modified invention of Draper as a photo-reflector type wake switch, as disclosed by Takatsuka, thereby only achieving the expected results of selecting one-well known means of providing an on/off type switch to cause the data collection device to be awoken upon movement of the device incident to the application of a proximal force on the switch.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection, said new ground(s) being necessitated by the instant amendments to the claims.
Examiner has carefully reviewed Applicant’s remarks/arguments, but submits that Applicant has failed to appreciate the breadth of the claim inasmuch as the claim does not positively require the medicament administrate device, but is rather directed solely to an accessory device – i.e. a data collection device. Examiner notes that the device(s) of Schabbach and Draper – both being separate devices which are provided separately for attachment to the specifically enumerated drug delivery devices are wholly configured to be affixed to any suitably designed and constructed drug delivery device. The instant claims recite only control qualities of the data collection device and define a functional relationship with an unrequired medicament administration device. Examiner submits that the devices of Schabbach and Draper may be used with other administration devices (other than those specifically indicated in Schabbach and Draper) without modification thereto. Examiner submits that functional language which seeks to define a light path in association with the unrequired medicament administration device fails to define or distinguish over the structure of the light path defined by either Schabbach or Draper – in each case the two inventions define a light path that is placed on a side of a drug collection device which sends out light and then reflects the light off a surface in order to measure the reflected light – whereby the nature of the attachment assembly permits the respective data collection devices of 
Examiner submits that the data collection devices of Schabbach and Draper are each agnostic as to what medicament delivery device they are affixed as long as the medicament delivery device is provided with proper indexing indicia (i.e. numerical indicia or alternating reflective/non-reflective band) that will allow their respective sensors to observe the change in indicia and correlate that change in indicia with the setting of a dose. The instant claims fail to resolve the functional language with sufficient specificity so as to establish a particular structure of the data collection device – itself – which is not found in the prior art references of Schabbach or Draper. Examiner notes that all recitation toward the medicament administration device is wholly functional and exceedingly broad such that the claim is permissive to virtually any medicament administration device as long as it has a geometry compatible with the geometry of the data collection unit and utilizes an indicia which can be read by the device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2022